Citation Nr: 0721277	
Decision Date: 07/16/07    Archive Date: 08/02/07	

DOCKET NO.  06-32 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE


Entitlement to special monthly compensation benefits based on 
the need for the regular aid and attendance of another person 
or on being permanently housebound.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from August 1966 to May 1969.  
His medals and badges include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefit 
sought.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006), this case has been 
advanced on the Board's docket for good cause shown.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, the 
evidence demonstrates a factual need for the regular aid and 
attendance of another person.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
benefits based on the need for the regular aid and attendance 
of another person are reasonably met.  38 U.S.C.A. §§ 1114, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.350, 
3.352 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) describes VA's duties to notify and assist 
claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.1092, 3.156, 3.159, 3.326(a) 
(2006).  In view of the favorable outcome of this claim, 
compliance with the VCAA need not be discussed herein.  The 
Board merely notes that there has been substantial compliance 
with the VA's duties to notify and assist the veteran in the 
development of the claim.

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 13801 (Fed. Cir. 2000) (The 
Board must review the entire record, but does not have to 
discuss each piece of evidence.)  The analysis below focuses 
on the most specific and relevant evidence and what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran.)

The Board must assess the credibility and the weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F. 3d. 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person, or on being permanently housebound.  
Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Determinations as to the need for regular aid and attendance 
are factual and must be based upon the actual requirements 
for personal assistance from others.  In making such 
determinations, consideration is given to such conditions as:  
The inability of the claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without assistance.  The inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect a claimant from hazards or dangers incident 
to one's daily environment.  It is not required that all of 
the disabling conditions enumerated be present before a 
favorable rating is made.  The particular personal functions 
that the claimant is unable to perform should be considered 
in connection with his condition as a whole.  It is only 
necessary that the claimant be so helpless as to be in need 
of regular aid and attendance, not that there is a constant 
need.  "Bedridden" constitutes a condition which, through its 
essential character, actually requires that an individual 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed, or that a physician has prescribed bed rest for 
a lesser or greater portion of the day will not suffice.  
38 C.F.R. § 3.352(a).  

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that the veteran has a single 
service-connected disability evaluated as 100 percent 
disabling and additional service-connected disability or 
disabilities, evaluated 60 percent or more disabling, that 
are separate and distinct from the 100 percent 
service-connected disability and involve different anatomical 
segments or bodily systems; or, the veteran has a single 
service-connected disability evaluated as 100 percent 
disabling, and due solely to service-connected disability or 
disabilities, the veteran is permanently and substantially 
confined to his or her immediate premises.  38 C.F.R. 
§ 3.350(i). 

A review of the record reveals that service connection is 
currently in effect for the following:  Residuals of a 
gunshot wound to the right lower extremity, rated as 
30 percent disabling; residuals of a gunshot wound to the 
left lower extremity, rated as 30 percent disabling; 
residuals of a wound to the left thigh (Muscle Group XIII), 
rated as 30 percent disabling; residuals of a gunshot wound 
to the abdomen, rated as 30 percent disabling; post-traumatic 
stress disorder, rated as 30 percent disabling; residuals of 
a gunshot wound to the right knee, rated as 20 percent 
disabling; residuals of a gunshot wound to the right buttocks 
and thigh (Muscle Group XIII, XIV, and XVII), rated as 
20 percent disabling; osteomyelitis of the left leg, rated as 
20 percent disabling; absence, acquired, left testicle, rated 
as 10 percent disabling; residuals of a gunshot wound to the 
large and small intestines, rated as 10 percent disabling; 
residuals of an injury to the left knee with degenerative 
changes, rated as 10 percent disabling; partial amputation of 
the right middle finger, rated as noncompensably disabling; 
and multiple scars of the neck, the right upper extremity, 
and left upper extremity, rated as noncompensable disabling.  
With consideration of the bilateral factor, a 100 percent 
combined disability rating has been in effect since 
August 21, 1996.  The veteran is also entitled to special 
monthly compensation on account of the anatomical loss of a 
creative organ.

The pertinent medical evidence of record includes reports of 
examinations in 2005 and 2006 from various physicians.  They 
are to the combined effect that the veteran is in need of the 
aid and attendance of another person in meeting the ordinary 
requirements of daily living and is essentially housebound.

Also of record is a June 2005 communication from a VA 
physician who indicated that the veteran had been receiving 
treatment at the Dallas Veterans Affairs Medical Center for 
his post-traumatic stress disorder.  She stated the veteran 
had been compliant with his treatment for many years.  She 
referred to chronic symptoms of anxiety and depression that 
could be exacerbated when he felt threatened or was under 
severe stress. 

The evidence includes the report of a VA aid and attendance 
or housebound examination in January 2006.  It was indicated 
that the veteran had been receiving treatment from VA and was 
being followed on an outpatient basis following bilateral 
chest wall incisions for recent bilateral mastectomies for 
gynecomastia.  The veteran had been advised to lose weight to 
make him a better candidate for knee and hip replacement 
surgeries.  He had been having difficulty moving around.  
Primarily he used a wheelchair, but he was able to ambulate 
with his cane.  He had bilateral braces.  He also complained 
of right foot toe deformity, which he said made it difficult 
for him to ambulate.  During hospitalization, he was 
described as able to care for himself, and go to the 
bathroom, bathe, and feed himself.  When he was at home prior 
to discharge, he arranged for a neighbor to go along with him 
to do grocery shopping.  Reportedly, he did laundry, 
cleaning, cooking, and other things by himself at home.  Most 
of his time was spent reading and watching television.  He 
was reported as being able to protect himself from the 
ordinary hazards of his daily environment.  He came to the 
clinic by himself for the examination.  

It was stated he was not permanently bedridden.  He had 
corrective vision with glasses.  He denied any difficulty 
performing self-care.  He stated that he rarely traveled 
outside his home.  He complained of poor balance affecting 
his ability to ambulate.

Examination findings included limited range of motion of the 
spine, trunk, and neck.  He was described as able to walk 
without assistance for about 10 to 20 steps.  With his cane 
he was reported to be able to walk around.  

The examiner stated that the veteran had multiple issues 
affecting his ability to ambulate and perform activities.  He 
had bilateral knee and hip arthritis, left lower extremity 
peripheral edema, hallux valgus deformity of the right foot, 
and recent bilateral mastectomies with right wound drainage.  
The examiner stated "it is at least as likely as not" that 
the veteran would need aid and attendance and housebound 
benefits "secondary to all of his multiple medical problems 
mentioned above."

In an August 2006 communication, the VA physician who 
conducted the aforementioned examination stated that the 
claims file had been reviewed in detail.  The examiner stated 
that the veteran's "aid and attendance is mainly secondary to 
his nonservice-connected DJD of his hips, left lower 
extremity, peripheral edema, right foot with hallux valgus 
deformity, and recent bilateral mastectomies with right wound 
drainage and service-connected DJD of knees."  

In view of the foregoing, the Board finds that the various 
reports of examinations of the veteran over the past couple 
years reveal that he requires aid and attendance of another 
person, particularly with resolution of all benefit of the 
doubt in his favor.  There is no question that the veteran 
has multiple medical disabilities, many of which are service 
connected, and some are not.  While the record reveals some 
question as to how much of the veteran's current status is 
due to his service-connected disabilities and how much to his 
nonservice-connected disabilities, the Board finds that the 
service-connected disabilities, in combination, reasonably 
render the veteran in need of assistance from others in 
attending to most of his basic daily needs.  The evidence is 
at least in relative equipoise. Resolving reasonable doubt in 
the veteran's favor, the Board concludes that aid and 
attendance is warranted.  The Board need not decide if the 
veteran is entitled to special monthly compensation by reason 
of being housebound, because the need for special monthly 
compensation based on the need for aid and attendance is 
granted monetary benefit.  Compare 38 U.S.C.A. § 1114(l) with 
38 U.S.C.A. § 1114(s).  


ORDER

Special monthly compensation based on the need for aid and 
attendance of another person is granted.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


